DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 11/9/2021 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-11 and 13-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to an electronic device and a method in a wireless communication system to perform positioning measurement.

engaging in a positioning session with a location server, wherein the positioning session is a Control Plane (CP) location session or a User Plane (UP) location session, wherein engaging in the positioning session with the location server comprises transmitting an indication to the location server or to the wireless network that the UE will defer performing location measurements for the positioning session until the UE is not in the connected state; receiving a request for the location measurements from the location server for the positioning session; deferring performing the location measurements until the UE is not in the connected state with the wireless network; entering an idle state wherein the UE is not connected with the wireless network; obtaining the location measurements while in the idle state; and re-entering the connected state with the wireless network, as disclosed in independent claims 1 and 9;
receiving an indication that the UE will defer performing location measurements for the positioning session until the UE is not in a connected state with the wireless network; sending a request for the location measurements to the UE, wherein the request for the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received; receiving the requested location measurements from the UE prior to expiration of the increased maximum response time; and determining a 
receiving a mobile terminated location request from a wireless network by the UE while the UE is in a connected state with the wireless network, the mobile terminated location request comprising a trigger evaluation interval, a periodic maximum reporting interval trigger, and one or more location triggers; evaluating the one or more location triggers at the trigger evaluation interval to detect a trigger condition while the UE is not in the connected state; re-entering the connected state with the wireless network when the trigger condition is detected or when the periodic maximum reporting interval trigger occurs; and initiating or re-initiating a location session with the wireless network after re-entering the connected state, wherein the location session is a Control Plane (CP) location session or a User Plane (UP) location session, as disclosed in independent claims 25 and 28.
These functions, in combination of remaining functions are neither taught nor disclosed by the prior art.
Accordingly, Applicant’s independent claims 1, 9, 17, 21, 25 and 28 are allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 3/9/2020.
Claims are 2, 3, 5-8, 10, 11, 13-16, 18-20, 22-24, 26, 27, 29 and 30 are allowed by the virtue of their dependency from allowed independent claims 1, 9, 17, 21, 25 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.G./           Examiner, Art Unit 2647  

/Srilakshmi K Kumar/           SPE, Art Unit 2647